Title: Peter Derieux to Thomas Jefferson, 12 December 1815
From: Derieux, Peter (Justin Pierre Plumard)
To: Jefferson, Thomas


          
            Monsieur
            Richmond ce 12. Decr 1815
          
          N’ayant pas eu l’honneur de vous ecrire depuis plus de deux ans, par la crainte de vous importuner J’ose esperer que vous me pardonnerés de prendre aujourd’hui cette liberté, pour vous Supplier de me marquer Si les promesses que vous eutes la bonté de me faire par votre Lettre de juillet 1813. de voulloir bien user votre influence auprés de mon beau pere en ma faveur, ont eu le Succés que votre pouvoir Sur Son esprit et les grandes richesses dont on dit quil jouit maintenant me donnoient lieu d’en esperer. Il y a tant d années, Monsieur que J’expie par mes malheurs L’erreur fatale que je commis de n’avoir pas Suivi vos conseils dans l’emploi de mon argent que j’ose esperer quen consideration des souffrances et des meaux continuels qui en sont la Suite, que vous vous dissuaderés de Lidée que vous pouvés entretenir, que je ne ferois peut etre pas un meilleur emploi des Secours qui pouroient me venir, Soyes au contraire je vous prie bien persuadé que la plus modique et permanente aisance me Seroit a present du plus grand prix, et que je n’eus jamais fait une telle fautte, Sans le motif d’ambition qui me porta a preferer le commerce, dans les Vues de pouvoir Sur les Benefices faire honneur aux engagements que j’avois, et differer jusquà lors L’etablissement d’agriculture que j’avois toujours eu contemplation. non Seulement jai perdu par la tout ce que je possedois d’effectif, mais encore par une Suite de malheurs sans exemple toutte la fortune de Mde Bellanger Sur laquelle mes esperances paroissoient ne pouvoir etre mieux fondées,  et pour combler ma ruine Le Col Bell de Charlotte ville aprés avoir recu le montant des proprietés que j’avois laissé entre Ses mains, est mort a ce quon ma dit insolvable, Sans avoir payé un seul de mes creanciers dont le claim est de beaucoup au dessous de ce quil a touché, de maniere que de tous les cotés j’ai été malheureux et je regarderais desormais ma situation sans le moindre espoir Si la confiance que j’ose encore prendre dans vos bontés ne me persuadoient que Si vous n’avés pu reussir dans vos premieres tentatives auprés de Mr Mazzei, vous le poures peut etre par la suite si vous voullés bien continuer de vous montrer desirer d’en obtenir pour nous quelques moyens qui pouroient mettre notre Vieillesse a Labri du Besoin.
          quoiquil y ait prés de trois ans que nous habitons Richmond, je ne puis encore avoir la satisfaction Monsieur de vous apprendre que nos exertions ayent changé notre Situation, et je vois avec regret que nous ne pouvons nous flatter d’aucune amelioration, tant que les moyens nous manqueront pour nous loger meubler et paroitre comme il le faudroit dans cette ville pour obtenir une bonne Ecolle ajoutés a cela que les rentes de maisons Sont encore augmentées de ce quelles etoient Lannée dernière et que la vie est d’une Chereté exorbitante Sans que cela occasionne la moindre augmentation dans Les prix de L’Education.
          Mde Derieux a L’honneur de vous presenter Son respect et j’ai celui dêtre dans les sentiments du plus respectueux attachement, et reconnoissance.
          Monsieur
          
            Votre très humble et très obéisst Serviteur
            Peter Derieux
          
         
          Editors’ Translation
          
            
              Sir
               Richmond 12. December 1815
            
            Not having had the honor of writing to you for more than two years for fear of pestering you, I dare hope that you will forgive me for the liberty I take today in begging you to let me know if your kind promises in your letter of July 1813 to intercede in my favor with my father-in-law have had the success which your influence with him and the great wealth he is now said to enjoy had given me reason to expect.Sir, I have been atoning for so many years for my fatal error in not following your advice regarding the use of my money that I dare hope that you will consider the continuous pain and suffering that resulted and reject any notion you may have that I would perhaps make no better use of the help that might now come my way. On the contrary, please be persuaded that at this time I would greatly value the most modest permanent security and that I would have never made my previous mistake had I not been motivated by an ambition that led me to prefer commerce, in the hope of using the profits to honor my engagements, and postpone the agricultural establishment I had always contemplated. In this manner I lost not only everything I owned but, through a succession of unprecedented misfortunes, I also lost the entire fortune of Madame Bellanger on which my hopes seemed to be well founded. To complete my ruin, Colonel Bell, of Charlottesville, after having received all of my remaining property, died insolvent, I have been told, without having paid a single one of my creditors, whose total claims are far less than what he received. I have thus been unfortunate all the way around and would regard my situation henceforward as hopeless if my continued trust in your kindness did not persuade me that, if you failed in your first attempts with Mr. Mazzei, you might perhaps succeed hereafter if you are willing to continue to seek some way to shelter us from want in our old age.
            Although we have been living in Richmond for almost three years, I regret to inform you, Sir, that our exertions have not changed our situation. I see with regret that we cannot achieve any kind of improvement so long as we lack the means to house, furnish, and present ourselves as we should in this city in order to obtain a good school. Furthermore, the expense of renting a house has gone up again this year and the cost of living is outrageously expensive, but this has not been accompanied by the slightest rise in the price of education.
            Mrs. Derieux has the honor of sending her regards, and I add mine with the most respectful attachment and gratitude.
            Sir
            
              Your very humble and very obedient servant
              Peter Derieux
            
          
        